Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the claims
Claims 53, 63, 75 and 82-88 are pending. Claims 53, 63, 75 and 84-88 have been amended. Claims 53, 63, 75 and 82-88 are presented for examination on the merits.

Restriction/Election Requirement
Claims 53, 63, 75 and 82-83 are allowable. Claims 84-88, previously withdrawn from consideration as a result of an election of species requirement, require all the limitations of an allowable claim. The election of species requirement, as set forth in the Office action mailed on 4/20/2020, is hereby withdrawn and claims 84-88 are hereby rejoined and fully examined.

EXAMINER’S REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are drawn to a peptide inhibitor of an interleukin-23 receptor comprising the amino acid sequence set forth in any of one of SEQ ID NOs: 1-22 and 27-30.

For these reasons the claims are both novel and unobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658